 



Exhibit 10(y)

Executive officer compensation arrangements

On February 21, 2005 the Compensation Committee (the “Committee”) of the Board
of Directors of Compass Bancshares, Inc. (the “Company”) approved compensation
arrangements of the Company’s chief executive officer and certain other
executive officers expected to be named in the Company’s proxy statement for its
2006 annual meeting of shareholders as its four highest paid executive officers:
D. Paul Jones, Jr., $975,000; Garrett R. Hegel, $450,000; James D. Barri,
$410,000; Clayton D. Pledger, $345,000; G. Ray Stone, $345,000. The changes to
base salaries were consistent with the description of how base salaries are set
in the Committee’s report in the Company’s 2005 Proxy Statement dated March 18,
2005.

 